Citation Nr: 1104684	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  04-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease (DDD) of the thoracolumbar 
spine.

2.  Entitlement to an initial disability rating in excess of 20 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1963 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with his appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in September 
2005.  A transcript of the hearing is associated with the claims 
files. 

This case was previously before the Board in January 2006, 
December 2007, and March 2010.  The case was remanded for 
additional development on all occasions.  The case has now been 
returned to the Board for further appellate action.

The Board again notes that the September 2006 VA 
examination report notes the examiner's opinion that the 
Veteran's right knee disability is etiologically related 
to his service-connected left foot disability.  
Additionally, the Board again notes that a claim of 
entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) has been raised by the record.  There 
is no documentation that the originating agency has 
adjudicated either of these claims, which were most 
recently referred to the originating agency by the Board 
in the March 2010 remand.  Therefore, these matters are 
again referred to the originating agency for appropriate 
action.




REMAND

The Board finds that additional development is required before 
the Veteran's claims on appeal are decided.

In the March 2010 remand, the Board directed that the Veteran be 
afforded a new VA examination to accurately determine the current 
level of severity of all impairment resulting from his service-
connected thoracolumbar spine and left knee disabilities.  
Additionally, the examiner was asked to address the significant 
inconsistencies between the Veteran's VA examination results and 
his February 2008 Social Security Administration (SSA) 
examination results.  

In April 2010, the Veteran was afforded a new VA examination.  A 
review of the examination report again shows that the Veteran's 
left knee and thoracolumbar spine disabilities have significantly 
improved since his February 2008 SSA examination, which is 
inconsistent with the Veteran's report that his disabilities have 
continued to get progressively worse over time.  A review of the 
examination report shows that the examiner noted that the 
February 2008 SSA examination report was reviewed; however, the 
examiner failed to comment on the inconsistencies between the SSA 
examination results and the VA examination results.  

For these reasons, the Board has concluded that the April 2010 VA 
examination report does not adequately comply with the directives 
of the March 2010 remand.  The United States Court of Appeals for 
Veterans Claims (Court) has held that RO compliance with a remand 
is not discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that the Veteran should be afforded a 
new VA examination to accurately determine the current level of 
all impairment resulting from his service-connected thoracolumbar 
spine and left knee disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
Veteran's claims.  

2.	Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the current level 
of severity of all impairment resulting 
from the Veteran's thoracolumbar spine and 
left knee disabilities.  The claims files 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  The RO or the AMC 
should ensure that the examiner provides 
all information required for rating 
purposes.

The examiner should comment on the 
significant inconsistencies between 
the Veteran's VA examination results 
and the February 2008 SSA examination 
results.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion concerning the current 
degree of industrial impairment resulting 
from the service-connected thoracolumbar 
spine and left knee disabilities, to 
include whether they are sufficient by 
themselves or in conjunction with the 
Veteran's other service-connected 
disabilities to render the Veteran 
unemployable.

The supporting rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

